J-S49027-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    BREONNA LASHAE SWEENEY                     :
                                               :
                       Appellant               :   No. 1878 WDA 2019

       Appeal from the Judgment of Sentence Entered November 13, 2019
     In the Court of Common Pleas of Allegheny County Criminal Division at
                        No(s): CP-02-CR-0011186-2017


BEFORE:      OLSON, J., DUBOW, J., and STEVENS, P.J.E.*

MEMORANDUM BY DUBOW, J.:                            FILED NOVEMBER 30, 2020

        Appellant, Breonna Lashae Sweeney, appeals from the November 13,

2019 Judgment of Sentence entered in the Allegheny County Court of

Common Pleas following remand from this Court for resentencing. Appellant

challenges the restitution portion of her Judgment of Sentence that directed

her to pay restitution to Equian, LLC. After careful review, we reverse and

remand for resentencing.

        The relevant facts and procedural history are as follows. On May 20,

2017, Appellant and her co-defendant, Roneese Davis, assaulted a former co-

worker while the three women were riding a Pittsburgh Port Authority bus.

Video surveillance footage recorded the assault and showed Appellant and Ms.

Davis repeatedly punching and slapping the victim on the face. Immediately
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S49027-20



following the attack, the victim complained of head and facial pain, vision

problems, and reported that her eyeglasses had been broken in the assault.

The victim immediately sought medical treatment at Magee Women’s Hospital

and, on June 7, 2017, underwent surgery at UPMC to repair a detached retina.

The Commonwealth charged Appellant and Ms. Davis with one count each of

Simple Assault, Disorderly Conduct, Criminal Mischief, and Harassment 1

arising from the assault.

       On March 12, 2018, Appellant and Ms. Davis entered guilty pleas to

those offenses. That same day, the trial court sentenced Appellant and Ms.

Davis to two years of probation for the Simple Assault convictions followed by

one year of probation for the Disorderly Conduct convictions. At sentencing,

the Commonwealth submitted a restitution request for $5,383.88 payable to

Equian, LLC (“Equian”), a third party collection agency.2 The Commonwealth

also sought restitution of $1,300 for ambulance and hospital expenses paid

by the Victim’s Compensation Assistance Program and $149 paid by the victim

to Family Vision Care to replace her eyeglasses. The court noted that it would

order Appellant and Ms. Davis to pay restitution jointly and severally, but


____________________________________________


1 18 Pa.C.S. §§ 2701(a)(1), 5503(a)(4), 3304(a)(5), and 2709(a)(1),
respectively.

2 The Commonwealth explained UPMC “sent to the debt collector” the costs
associated with surgery to repair the victim’s detached retina because the
victim was uninsured. N.T. Restitution Hr’g, 4/13/18, at 6-7. According to
the trial court, “UPMC contracted with Equian, a third party collection agency,
to administer [UPMC’s] claim.” N.T. Restitution Hr’g, 6/21/18, at 4.

                                           -2-
J-S49027-20



deferred determining the amount of the restitution award pending a restitution

hearing.

       On April 13, 2018, May 8, 2018, and June 21, 2018, the trial court held

hearings to establish the amount of the restitution owed by Appellant and Ms.

Davis.     The Commonwealth submitted to the court copies of the victim’s

medical records, an itemized statement of expenses from the Victim’s

Compensation Assistance Program, a statement of charges and payments

from Family Vision Care, and a “consolidated statement of benefits”3 and letter

from Equian in support of its restitution claim. Defense counsel conceded that

the medical expenses incurred by the victim arose from surgery to repair the

victim’s detached retina, but argued that the Commonwealth had not

presented any evidence that the criminal assault perpetrated by Appellant and

Ms. Davis caused the victim’s detached retina. Defense counsel also averred

that Equian is not an enumerated “victim” under the applicable restitution

statute, 18 Pa.C.S. § 1106 (the “Restitution Statute”), or an actual person,

and, thus, is not entitled to restitution. The Commonwealth asserted that the

victim’s medical records and her impact statement at the guilty plea and

sentencing hearing supported the claim for restitution payable to Equian. The

Commonwealth also argued that Equian is a “victim” under the Restitution

Statute because the statute’s enumerated list of victims is non-exhaustive and

____________________________________________


3 N.T. Restitution Hr’g, 4/13/17, at 12. The “consolidated statement of
benefits” detailed the procedures performed on the victim at UPMC and the
dates of service. Id. at 13.

                                           -3-
J-S49027-20



denying Equian restitution would frustrate the purpose of the restitution

statute.

        The sentencing court agreed with the Commonwealth that there was,

beyond a reasonable doubt, a direct causal link between the assault and the

victim’s detached retina,4 and that Equian was a “victim” under the Restitution

Statute. Thus, on June 21, 2018, the court ordered Appellant and Ms. Davis

to pay $5,383.88 in restitution jointly and severally to Equian, $1,296.71 to

the Victim’s Compensation Assistance Program, and $149 to the victim.

        On June 29, 2018, Appellant filed a Post-Sentence Motion to Reconsider

Restitution Order in which she reasserted her arguments that Equian was not

a “victim” entitled to receive restitution and that the Commonwealth had failed

to prove a causal nexus between the victim’s detached retina and the crimes

committed by Appellant. The court denied Appellant’s Motion.

        Appellant and Ms. Davis jointly appealed to this Court challenging the

portion of the sentencing court’s June 21, 2018 Order awarding restitution to

Equian. On August 29, 2019, this Court vacated Appellant’s and Ms. Davis’s

Judgment of Sentence and remanded for resentencing concluding that the trial

court erred as a matter of law by failing to determine the amount of restitution

at the original time of sentencing. See Commonwealth v. Sweeney, 2019

WL 4072332 at *2 (Pa. Super. filed Aug. 29, 2019) (unpublished




____________________________________________


4   N.T. Restitution Hr’g, 5/8/18, at 10; N.T. Restitution Hr’g, 6/21/18, at 7-9.

                                           -4-
J-S49027-20



memorandum). This Court did not reach the merits of Appellant’s and Ms.

Davis’s claims.

       Following remand from this Court, on November 13, 2019, the

sentencing court reimposed the same sentence and restitution order.

Appellant filed a timely Post-Sentence Motion in which she raised the same

arguments as in her prior Post-Sentence Motion. On December 4, 2019, the

sentencing court denied Appellant’s Motion.

       This timely appeal followed.5             Appellant has complied with the

sentencing court’s Order to file a Pa.R.A.P. 1925(b) Statement.                The

sentencing court has filed a Statement in Lieu of Opinion referring this Court

to the November 6, 2018 Rule 1925(a) Opinion prepared in conjunction with

Appellant’s prior appeal.

       Appellant raises the following issues on appeal:

       1. [A]ssuming a debt collector is an entity entitled to restitution
       under Section 1106, whether the trial court still imposed an illegal
       sentence in ordering restitution to Equian where Section 1106
       requires a direct causal nexus between the defendant’s crime and
       the requested damages for restitution, but the Commonwealth
       failed to demonstrate such nexus between [Appellant’s] criminal
       conduct (Simple Assault) and the individual’s loss (detached
       retina)[?]

       2. Whether the trial court imposed an illegal sentence in ordering
       restitution to Equian, a debt collector, where restitution was
       entered pursuant to 18 Pa.C.S.[] § 1106 (Restitution for Injuries
       to Persons or Property) but a debt collector is not an entity that is
       entitled to restitution under Section 1106?

____________________________________________


5Ms. Davis filed a separate appeal, which is currently pending at No. 13 WDA
2020.

                                           -5-
J-S49027-20



Appellant’s Brief at 6 (reordered for ease of disposition).

      In her first issue, Appellant claims the Commonwealth failed to prove a

causal nexus between Appellant’s crime and the victim’s detached retina. Id.

at 36-37. Appellant argues, in particular, that the victim’s medical records

from the date of the incident do not reflect that the victim suffered any trauma

to her eyes, and do not show that her doctor referred her to an eye specialist

for follow-up treatment. Id. at 36. Appellant concedes that the victim visited

an eye clinic 12 days after the assault, whereupon her doctor diagnosed her

with a retinal detachment, but asserts that none of the medical records or

treatment notes in the Commonwealth’s exhibits concluded, to a reasonable

degree of medical certainty, that the assault caused the victim’s retinal

detachment.     Id.   Appellant avers that the evidence presented by the

Commonwealth over the course of the three restitution hearings established

only that the victim suffered bruising and the loss of her eyeglasses. Id.

      The imposition of restitution is mandatory where a victim has “suffered

personal injury directly resulting from” a crime.    18 Pa.C.S. § 1106(a)(2).

Because restitution pursuant to 18 Pa.C.S. § 1106 is “penal in nature,” there

must be a direct link between the defendant’s crime and the ordered

restitution.   Commonwealth v. Brown, 981 A.2d 893, 895 (Pa. 2009);

Commonwealth v. Hall, 80 A.3d 1204, 1215 (Pa. 2013).

      The Commonwealth bears the burden of proving the entitlement to

restitution. Commonwealth v. Atansio, 997 A.2d 1181, 1183 (Pa. Super.

2010). A claim that a restitution order is unsupported by the record challenges

                                      -6-
J-S49027-20



the legality of a defendant’s sentence. Commonwealth v. Hunt, 220 A.3d

582, 585 (Pa. Super. 2019). Our standard of review is, therefore, de novo,

and our scope of review is plenary. Id.

      At her guilty plea hearing, Appellant stipulated to the Affidavit of

Probable Cause that detailed that she and Ms. Davis repeatedly struck or

punched the victim in the head and face resulting in immediate vision

problems and visible facial injuries to the victim.    N.T. Guilty Plea Hr’g,

3/12/18, at 14. See also Affidavit of Probable Cause, 5/20/17, at 2. The

Affidavit of Probable Cause also reflects that the victim told police that she

had head and face pain, and was having difficulty seeing because her glasses

had been broken during the assault. Affidavit of Probable Cause at 2.

      The medical records submitted by the Commonwealth demonstrated

that the victim sought treatment immediately after the assault and pursued

follow-up care to address continued vision loss. The records also confirm that

twelve days after the assault, on June 1, 2017, a doctor diagnosed the victim

with a detached retina of her right eye and, on June 7, 2017, a specialist

performed corrective surgery. N.T. Restitution Hr’g, 4/13/18, at 13.

      Last, the victim detailed her pain and trauma in her sworn victim impact

statement and recounted that she “went completely blind in [her] right eye

and went partially blind in [her] left. This has been a long and painful ride.”

N.T. Guilty Plea at 20. The victim also indicated that she will need to undergo

additional surgery to address continuing vision problems. Id. at 20-21




                                     -7-
J-S49027-20



       The foregoing belies Appellant’s claim that the Commonwealth did not

establish a causal relationship between the Appellant’s criminal assault of the

victim and the victim’s detached retina. Accordingly, Appellant is not entitled

to relief on this claim.

       In her second issue, Appellant challenges the sentencing court’s award

of restitution to Equian, a third-party debt collector.6 In support, Appellant

relies on Hunt, supra, to argue that the definition of “victim,” provided in the

version of the Restitution Statute applicable on the date of her offense does

not include corporate entities like Equian, rendering the restitution portion of

Appellant’s sentence illegal under Pennsylvania law.7

       A challenge to the sentencing court’s authority to impose restitution

implicates the legality of sentence. Commonwealth v. Oree, 911 A.2d 169,

173 (Pa. Super. 2006). Moreover, it is well-established that “if no statutory

____________________________________________


6Appellant does not challenge the award of restitution to the victim or to the
Victim’s Compensation Assistance Program.

7 The Commonwealth urges this Court to affirm the Order of restitution
pertaining to Equian. In support, the Commonwealth baldly asserts that the
victim’s medical provider, UPMC, on behalf of whom the Commonwealth did
not request and the trial court did not order the payment of restitution, was
acting as the victim’s insurer, which somehow rendered Equian, as UMPC’s
ostensible agent, entitled to restitution. The Commonwealth also suggests we
apply the holding in Brown, supra, to the instant case. In Brown, our
Supreme Court interpreted 18 Pa.C.S. § 1106(c)(1)(ii)(C) and held that
Medicare, as a government agency who made payments to the victim’s
medical provider on behalf of the victim, was entitled to restitution. Brown,
981 A.2d 893, 895. Brown is inapposite. Here, no government agency is
involved and UPMC provided medical, not insurance, services to the victim,
who the parties agree was uninsured.            The Commonwealth’s tortured
argument is lacking legal and factual support. We, thus, reject it.

                                           -8-
J-S49027-20



authorization exists for a particular sentence, that sentence is illegal and . . .

must be vacated.” Commonwealth v. Rivera, 95 A.3d 913, 915 (Pa. Super.

2014) (citation omitted). As noted supra, our standard of review of illegal

sentence claims is de novo and our scope of review is plenary. Hunt, 220

A.3d at 584.

      Relevant to the instant appeal, on October 24, 2018, the Legislature

amended the Restitution Statute, 18 Pa.C.S § 1106. However, Appellant’s

criminal actions and the entry of her guilty plea predated the statute’s

amendment.       Accordingly, the pre-amendment version of the Restitution

Statute applies to her sentence. Hunt, 220 A.3 at 585-87; Commonwealth

v. Tanner, 205 A.3d 388, 396 n.7 (Pa. Super. 2019).

      The applicable version of the statute provides, in relevant part, as

follows:

      (a) General Rule.—Upon conviction of any crime . . . wherein the
      victim suffered personal injury directly resulting from the crime,
      the offender shall be sentenced to make restitution in addition to
      the punishment prescribed therefor.

                                        ***

      (c) Mandatory Restitution.—

           (1)The court shall order full restitution[.]

                                        ***

              (ii) If restitution to more than one person is set at the
              same time, the court shall set priorities of payment.
              However, when establishing priorities, the court shall
              order payment in the following order:


                                        -9-
J-S49027-20


                  (A) The victim.

                  (B) The Crime Victim’s Compensation Board.

                  (C) Any government agency which has provided
                  reimbursement to the victim as a result of the
                  defendant’s criminal conduct.

                  (D) Any insurance company which has provided
                  reimbursement to the victim as a result of the
                  defendant’s criminal conduct.

18 Pa.C.S. § 1106(a), (c)(1)(ii).

      The applicable version of the statute defines the term “victim” largely

by reference to The Administrative Code of 1929.       However, in 1998, the

Legislature repealed the definition of “victim” set forth in The Administrative

Code of 1929, and replaced it with the definition of the term “victim” under

the Crime Victims Act (“CVA”), 18 P.S. 11.103. The CVA defined “victim” as:

      (1) A direct victim.

      (2) A parent or legal guardian of a child who is a direct victim,
      except when the parent or legal guardian of the child is the alleged
      offender.

      (3) A minor child who is a material witness to [enumerated
      offenses under 18 Pa.C.S. not applicable here] committed or
      attempted against a member of the child’s family[.]

      (4) A family member of a homicide victim[.]

18 P.S. § 11.103. The CVA further defines “direct victim” as “[a]n individual

against whom a crime has been committed or attempted and who as a direct

result of the criminal act or attempt suffers physical or mental injury, death

or the loss of earnings under this act.” Id. (emphasis added).

      In Hunt, this Court considered the same pre-amendment version of the

Restitution Statute that is applicable in the instant case. There, the defendant

                                     - 10 -
J-S49027-20



had embezzled funds from his corporate employer. As part of his sentence,

the court ordered that he pay restitution to that corporation. The defendant

filed a Motion to Modify Restitution, which the trial court denied. In reversing

the restitution order, the Hunt Court held that, because an “individual” is a

“natural person,” the definition of “direct victim” in the CVA did not include

the corporate entity to which the trial court had ordered the defendant to pay

restitution.   Id. at 590-91.   The Court, thus, concluded that because the

defendant’s employer was not authorized to receive restitution under the

Restitution Statute, the sentencing court’s restitution order was illegal. Id. at

591.    The Hunt court, therefore, vacated the appellant’s judgment of

sentence, and remanded the case with instructions to the court to resentence

the appellant. Id. at 592.

       The Hunt holding is dispositive. As noted supra, the sentencing court

here ordered Appellant to pay restitution to a corporate entity, just as the trial

court did in Hunt. Pursuant to Hunt, under the applicable provision of the

Restitution Statute, a corporate entity is not a “victim” to whom the sentencing

court is authorized to order payment of restitution.           Accordingly, the

sentencing court erred as a matter of law in directing that Appellant pay

restitution to Equian. This error renders Appellant’s sentence illegal and we,

thus, vacate the Judgment of Sentence and remand for resentencing.

       Order reversed. Judgment of Sentence vacated. Case remanded for

resentencing. Jurisdiction relinquished.




                                     - 11 -
J-S49027-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/30/2020




                          - 12 -